Citation Nr: 9912662	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  During 
the pendency of the claim the veteran relocated, and the 
appeal has continued from the Des Moines, Iowa, RO.  The 
veteran, who had active service from March 1971 to February 
1972, appealed that decision.

As a preliminary matter, the Board notes that the veteran's 
representative also included entitlement to service 
connection for residuals of a head injury as an issue in 
appellate status on the March 1999 VA Form 646, Statement of 
Accredited Representative in Appealed Case.  However, a 
review of the claims file reveals that the only issue 
developed for appellate review is entitlement to service 
connection for an acquired psychiatric disorder.


REMAND

The veteran was scheduled for a videoconference hearing to be 
held on March 17, 1999.  However, the veteran failed to 
appear.  A review of the claims file does not reflect that 
the veteran waived his right to another form of Board 
hearing, specifically a hearing to be held at the RO, in lieu 
of the videoconference hearing.  Thus, the Board must REMAND 
this claim for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.  The veteran is 
informed that a failure to appear for a 
hearing before a Member of the Board 
without good cause is construed by 
regulation as a withdrawal of the hearing 
request.  38 C.F.R. § 20.704(d) (1998).


The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to any ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


